Citation Nr: 1524944	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-12 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative changes of the lumbar spine prior to April 20, 2012.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the lumbar spine from April 20, 2012, to May 28, 2014.

3.  Entitlement to an evaluation in excess of 20 percent for degenerative changes of the lumbar spine since May 28, 2014.

4.  Entitlement to an evaluation in excess of 10 percent for left lower extremity sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Coast Guard from October 1969 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  They were previously before the Board in March 2014, when they were remanded to the Appeals Management Center (AMC) in Washington, DC, for further development.

In a November 2014 rating decision, the AMC granted service connection for right lower extremity radiculopathy, fully satisfying the appeal with regard to that issue.  The AMC also granted an increased 20 percent rating for degenerative changes of the lumbar spine, effective from May 28, 2014.  This award neither covered the entirety of the appellate period nor represented a grant of the maximum possible award.  The appeal is therefore not satisfied, and all periods of evaluation for the low back remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2013, the Veteran testified at a personal hearing held at the RO before a Veterans Law Judge (VLJ).  In March 2015 correspondence, the Veteran was informed that the VLJ who had presided over his hearing was no longer employed by the Board.  The law requires that a VLJ who conducts a hearing must participate in any decision on that issue.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was offered a new hearing, which he accepted that same month.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As is noted above, the Veteran has requested a new hearing before a VLJ, to be held at the RO (Travel Board hearing).  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

Schedule the Veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




